DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. Applicant’s argument that criticality for the specific values is demonstrated in the specification is not persuasive. While Applicant does disclose that traditional modeling fails to take into account the “complete set of geometries” and tool interaction and resultant stresses in pgphs. 8 and 24, this does not constitute criticality for the specific values claimed since Applicant merely states that the prior art is lacking these things and not that the claimed values overcome these deficiencies. Furthermore, pgph. 92 of the instant application merely outlines zones which fall into the ranges claimed, and does not specify the surfaces falling within these zones or any criticality associated with therewith.
Applicant’s argument that Eppink does not disclose these surfaces as result effective variables, this is not persuasive since Eppink discloses varying the blade stroke and therefore the extended diameter thereof and also discloses varying the radius of the less extended blade (between embodiments of figs. 22 and 36 this surface is clearly modified to have a lesser radius which makes it even more obvious to give it a value below .9 of the bit gauge especially since it appears to already be below this value in fig. 36).
Applicant’s argument that Eppink does not disclose the kick pad and lower stabilizer in conjunction with the upper stabilizer this is true but Applicant discloses this as AAPA in fig. 3 of the instant application.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 4-7, 9-11, and 24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Eppink (US 6213226 B1).
With respect to claim 1, Eppink discloses a downhole directional drilling apparatus configured to attach to a drill string, the apparatus comprising, a drill bit (272), the drill bit having at least one cutting structure (the bit is conventional and drills a hole which means it has a cutting structure (col. 22 ll. 5-20); a bent housing positive displacement motor (274, bend at 282, fluid driven col. 11 ll. 54-58); and a positioning element (276 or 278) mounted on the drilling apparatus proximal a bend angle of the drilling apparatus wherein the positioning element comprises at least a first radially extended blade (40 or 42) generally on a scribe side (shown in fig. 38 as opposite the bend side) of the assembly having an outermost surface with a first radius from an axial centerline of the assembly and the positioning drilling 
However, Eppink does not specifically disclose the values claimed. Nevertheless, it would have been obvious to one of ordinary skill in the art to have made the blades/surfaces with the radii relating to the bit radius as claimed since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
Furthermore, Eppink discloses that the stabilizers are at or slightly below gauge or ¼ inch below gauge (col. 12 ll. 1-15, col. 20 ll. 19-35, col. 21 ll. 1-15) with blades expanded which indicates that the radius would be near 1.0 of the bit radius or slightly under as claimed (and for the ¼ inch under gauge value the radius of the extended blade would fall into the given range for any bit over 2.78 inches which is very small for a bit) and also discloses adjusting the stroke and thus the extended diameter of the blades. Eppink further discloses the smaller radius blade having a much smaller radius than the extended blade radius in figs. 36 and 39 which indicates that it would be below .9 of the radius of the bit as claimed or at least that it would be obvious to have made it below this value. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, pgphs. 24, 91, applicant has not disclosed any criticality for the claimed limitations.
With respect to claim 4, Eppink discloses a kick pad (40/42 of 276) generally adjacent and above the bend angle 282 (shown in fig. 35)
With respect to claim 5, Eppink further discloses a distal positioning element (278) mounted distal the bend angle of the apparatus wherein the distal positioning element is configured with at least a distal radially extended blade (40 42) generally on the bend side of the assembly (shown in figs. 35, 38) 
With respect to claims 6, 7, 10, and 11, Eppink further discloses wherein the proximal and distal positioning elements include at least one of a tapered transition in a proximal direction (shown in figs. 1, 3, 35, 37, 38) between the first radially extended blade surface and the assembly (the tapered transition will be interpreted as relief in a proximal direction since “relieved” is not mentioned in the specification and is therefore subject to broad interpretation such as having material removed which a taper reads on).
With respect to claim 9, the same logic that applies to the positioning element applies to the distal positioning element since these elements appear identical in Eppink.
With respect to claim 24, these limitations have been discussed in the rejections of claim 1, the blades 40/42 being fixed at their extended positions upon the application of hydraulic pressure in the tool. 
Claims 14-17, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eppink as applied to claim 1 above, and further in view of AAPA fig. 3 of the instant application.
 With respect to claim 14, these limitations have been discussed supra in the rejection of claim 1 except for the kick pad on the motor above the bend angle. Eppink fails to disclose a kick pad on the BHPDM above the bend angle as claimed. Nevertheless, AAPA fig. 3 discloses a kick pad 103 above the bend angle in conjunction with upper and lower positioning elements, corresponding to 276 and 278 of Eppink. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a kick pad above the bend angle on the motor of Eppink as taught by AAPA 
The limitations of claims 15-17 and 20 have been rejected supra, with 278 being the distal positioning element. 
With respect to claims 21-24, these limitations have been discussed supra in the rejection of claims 1, 9, 14, 15, and 24.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        02/25/2021